DETAILED ACTION

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 10-25-2021; 03-29-2022 were considered. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 11,165,625 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1-20 of US patent 11,165,625 B2 contain(s) every element of claim 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunsperger et al. (US 20170099228 A1) in view of Border et al. (US 20020071436 A1)..

With respect to claim 1, Hunsperger teaches detecting, by a network device and from an application of the network device associated with a user space of the network device, a request message associated with obtaining information regarding a network state from a kernel of the network device, (i.e., section 0064 teaches detecting a change in network state; section 0050 teaches an application on a user space and a shared request message memory between the user space and kernel).  Hunsperger teaches wherein the request message is addressed to the kernel of the network device via an identifier, and wherein the network state is not maintained in the kernel of the network device, (i.e., section 0048 teaches address; section 0008 teaches daemon service directing changes in state information; see also section 0064).  and readdressing, by the network device and based on detecting the request message associated with obtaining the information regarding the network state from the kernel of the network device, (i.e., section 0148 teaches obtaining network state; section 0064 teaches user daemon space; section 0125 teaches using daemon to obtain and maintaining network state; section 0063 teaches redirecting messages by a daemon service).  Hunsperger teaches the request message to be addressed to a service daemon of the network device, (i.e., section 0063 teaches redirecting messages by a daemon service) wherein the service daemon is associated with the user space of the network device, (i.e., section 0148 teaches obtaining network state; section 0064 teaches user daemon space). Hunsperger discloses the claimed subject matter as discussed above except wherein the identifier is readdressed from an address in the kernel to an address associated with the service daemon.  However, Border teaches wherein the identifier is readdressed from an address in the kernel to an address associated with the service daemon, (i.e., section 0019 teaches spoofing messages; fig 12 section 0036 teaches kernel spoofing) in order to provide a spoofing apparatus that routes the information within the communication system (abstract).  Therefore, based on Hunsperger in view of Border, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Border to the system of Hunsperger in order to provide a spoofing

With respect to claim 2, Hunsperger teaches wherein the network state is one or more of: maintained in the user space of the network device, or distributed among multiple network devices, wherein the multiple network devices include the network device, (i.e., section 0064 teaches detecting a change in network state; section 0050 teaches an application on a user space and a shared request message memory between the user space and kernel).  

With respect to claim 3, Hunsperger teaches wherein the request message is addressed to the kernel of the network device via a netlink socket identifier in a destination socket address of the request message, (i.e., section 0088 teaches netlink).

With respect to claim 4, Hunsperger teaches wherein detecting the request message is based on an implementation of an intercept library, (i.e., section 0102 teaches library functions).

With respect to claim 5, Hunsperger teaches wherein readdressing the request message comprises: readdressing the request message using an intercept library to alter a netlink socket identifier, (i.e., section 0102 teaches library functions).

With respect to claim 6, Hunsperger teaches causing the service daemon to obtain network state information from one or more other network devices, (i.e., section 0088 teaches netlink sockets;  section 0063 teaches redirecting messages by a daemon service).

With respect to claim 7, Border further teaches wherein readdressing the request message comprises: readdressing the request message based on altering a source identifier of the request message, (i.e., section 0019 teaches spoofing messages; fig 12 section 0036 teaches kernel spoofing).  Therefore, the limitations of claim 7 are rejected in the analysis and motivation of claim 1 above, and the claim is rejected on that basis.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 41 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447